In this proceeding the petitioner filed in this court on September 9, 1922, his petition for writ of habeas corpus to be admitted to bail, on a charge of rape in the first degree. A transcript of the testimony taken upon the preliminary examination is attached. It is also set forth that an application was made to the district court of Okfuskee county for bail, and was denied. Upon a review of the record, it was held that petitioner was not entitled to be let to bail as a matter of legal right. *Page 142